DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“blank mold cooling system” (claim 24, line 5); and  “a vertical glass signature extraction module that extracts a vertical glass distribution signature indicative of actual vertical glass distribution of each glass container from the thermal image of each glass container” (See claim 1, lines 10-12 and claim 23, lines 2 and 10; claim 23 depends from claim 1 and thus requires the module).  The word “module” is a generic placeholder for means.  
Another such claim limitation(s) is/are: “a parison temperature control that controls a blank mold contact time based on the parison temperature error”, (See claim 1, lines 20-21; claim 23 depends from claim 1 and thus requires the module).   The term ‘control’ is a generic placeholder for means.  A typical dictionary definition for ‘control’ is “a device or mechanism used to regulate or guide the operation of a machine, apparatus or system”.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation (claim 23 and claim 1, lines 11-13)  “a vertical glass signature extraction module that extracts a vertical glass distribution signature indicative of actual vertical glass distribution of each glass container from the thermal image of each glass container” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner could find no disclosure of structure which is linked to the extracting function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
Claim limitation “a parison temperature control that controls a blank mold contact time based on the parison temperature error” (claim 23 and claim 1, lines 21-22) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  [0053] discloses that the control can be a “proportional plus integral control”.   The use of ‘control’ here is also understood to be a generic placeholder for ‘means’ and does not denote structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim 23, line 17 is indefinite as to what is ‘based on a most recently measured parison actual temperature’.  It is suggested sufficient indents be used to reflect which limitations are associated with each elements. 

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive.  
It is argued that since claim 23 does not recite a mathematical concept and therefore does not fall under the mathematical concept grouping of abstract ideas.  This is persuasive and thus the rejection is withdrawn. 
It is argued that “blank mold contact time” is not as complex as implied in the Office action.  Examiner apologizes for imputing complexity.  Examiner notes [0054] gives an example of using the opening and closing time of a blank mold thus one of ordinary skill would not reasonable find the term indefinite. The grounds for rejection is withdrawn. 
It is argued that proportional plus integral controls are a popular variation of proportional-integral-derivative controllers and are well known and the structure of the a proportional plus integral control is also known.  This is not persuasive because there is no evidence to support these assertions.   Applicant does not appear to dispute the Office’s finding that ‘control’ is a placeholder for ‘means’.    It is noted that [0078] states that an embodiment of a (mold) ‘control’ is a ‘controller’: the use of different words suggests different things are meant, i.e. suggests that ‘control’ is not the same thing as ‘controller’.  Examiner understands that PID controllers are well known.  However the claim recites a ‘control’ and not ‘controller’.   
Examiner has performed a text search of  ‘proportional plus integral control’ using the USPTO’s EAST database and found only three prior art documents using this term: the term is only found in combination with “mode” or “algorithm”. Neither a mode nor an algorithm is by itself structure. 

It is argued that the specification discloses the structure of the claim limitation (claim 23 and claim 1, lines 11-13)  “a vertical glass signature extraction module that extracts a vertical glass distribution signature indicative of actual vertical glass distribution of each glass container from the thermal image of each glass container” because the specification incorporates US Pat. 9785132 which incorporates PG Pub 2011/0141265.  The arguments also explains this patent publications shows camera module 106, server module 118, image acquisition module 162,  image processing module 164 and an electronic image extraction image extraction module 180.  The arguments mention a ‘line scan camera’ (apparently the [0066] embodiment of the measurement unit 42 of the publication.  This argument is not persuasive for four reasons: First, essential subject matter cannot be incorporated by reference where an incorporated reference itself incorporates essential material (See 37 CFR 1.57(d)):

(d) "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to: 
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a); 
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or 
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f). 

The second reason: it is unclear what which module (i.e. the camera module 106, server module 118, image acquisition module 162,  image processing module 164 or the electronic image extraction image extraction module 180) corresponds to the claimed module, or if each of them corresponds to the claimed module, or some combination of all of the modules corresponds to the claimed module. 
The third reason the PG Pub 2011/0141265 is insufficient to make the claim language definite: the publication fails to clearly link the function to the corresponding structure.  Examiner can find no mention of extracting of a distribution signature.  The publication mentions extracting images (e.g. [0103]) but this does not appear to be the claimed extracting (of a signature).  Furthermore the publication is silent as to any ‘thermal image’  which would be prerequisite for the function of extracting a signature from a thermal image.  It is also silent to any ‘signature’.
The fourth reason: the word ‘module’ is understood a generic placeholder for ‘means’ thus each of the ‘modules’ in the publication is not considered to denote structure. 
It is further argued that the extraction module is an electronic device that receives input from the thermal imaging camera and provides a vertical glass distribution signature as an output.  This is merely a conclusion.    There is no indication where such a teaching is located: Examiner cannot find such as disclosure.  Moreover this description is merely a rephrasing of the claim language: ‘device’ is another placeholder for ‘means’ and receiving and providing output are functions.  


Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Stirling document is cited as evidence that humans can estimate temperatures.
	Whereas it is Office policy for Examiners to propose claim amendments when possible rather than sending Office actions containing only indefiniteness rejections, presently Examiner cannot make any proposal because it is unknown what the module is. 
Also a prior art rejection cannot be justified without speculative assumptions.  However a lack of an art rejection should not be construed as an indication of allowable subject matter.  See the non-art rejection above. 

The MPEP at 2143.03 includes the following: 

 I.    INDEFINITE LIMITATIONS MUST BE CONSIDERED 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A claim limitation which is considered indefinite cannot be disregarded. If a claim is subject to more than one interpretation, at least one of which would render the claim unpatentable over the prior art, the examiner should reject the claim as indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph (see MPEP § 706.03(d)) and should reject the claim over the prior art based on the interpretation of the claim that renders the prior art applicable. Ex parte Ionescu, 222 USPQ 537 (Bd. Pat. App. & Inter. 1984) (Claims on appeal were rejected on indefiniteness grounds only; the rejection was reversed and the case remanded to the examiner for consideration of pertinent prior art.). Compare In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970) (if no reasonably definite meaning can be ascribed to certain claim language, the claim is indefinite, not obvious) and In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103  on these assumptions).

	The MPEP at 2173.06 (II) includes the following: 


First, where the degree of uncertainty is not great, and where the claim is subject to more than one interpretation and at least one interpretation would render the claim unpatentable over the prior art, an appropriate course of action would be for the examiner to enter two rejections: (A) a rejection based on indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph; and (B) a rejection over the prior art based on the interpretation of the claims which renders the prior art applicable. See, e.g., Ex parte Ionescu, 222 USPQ 537 (Bd. App. 1984). When making a rejection over prior art in these circumstances, it is important for the examiner to point out how the claim is being interpreted. Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HOFFMANN whose telephone number is (571)272-1191.  The examiner can normally be reached on 9:30-6:00 The first Monday, first Tuesday, second Thursday and second Friday of each Federal biweek..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M HOFFMANN/Primary Examiner, Art Unit 1741